Citation Nr: 0833955	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  01-09 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for chronic 
gastroenteritis, including as secondary to the service-
connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from September 1969 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied entitlement to service connection for a 
right knee disorder and for chronic gastroenteritis.

In March 2005, the veteran testified at a hearing at the RO 
before the undersigned Acting Veterans Law Judge.  In August 
2005, the Board remanded this matter for further evidentiary 
development, and, since that time, the claim for service 
connection for PTSD was granted in a January 2008 rating 
decision; thus, that issue is no longer before the Board.  

The issue of service connection for chronic gastroenteritis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence establishes that the 
veteran's right knee disability, currently diagnosed as 
patellofemoral pain syndrome, was not manifest in service or 
otherwise causally related to event(s) in service.




CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for disease that is diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, may be presumed 
to have been incurred during service if they become disabling 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In each case where a veteran is seeking service connection 
for a disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a).  For injuries alleged to 
have been incurred in combat, 38 U.S.C.A. § 1154(b) provides 
a relaxed evidentiary standard of proof to grant service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  
Specifically, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).

However, the reduced evidentiary burden only applies to the 
question of service incurrence, and not to the question of 
either current disability or nexus to service, both of which 
generally require competent medical evidence.  See generally, 
Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

Service treatment records (STRs) are negative for complaints 
of or findings of a right knee disorder, including Osgood-
Schlatter's disease.  An April 1970 letter from private 
physician, Dr. E.W.S., reported that the veteran injured his 
right knee during basic training when he fell while carrying 
a man.  He injured it again later, and claimed it was swollen 
for sometime, but was not swollen at that time.  An x-ray of 
the right knee was normal.  No diagnosis of the right knee 
was offered.  On his separation examination in June 1970, the 
veteran specifically denied a history of a "trick" or 
locked knee, and his lower extremities were clinically 
evaluated as "NORMAL."

Post-service, the record first reflects the veteran's 
treatment for right knee pain in 2002.  A June 2002 x-ray 
showed residual Osgood-Schlatter disease, but no joint 
narrowing or soft tissue abnormality.  His right knee pain 
was diagnosed as mild patellofemoral syndrome.

In March 2005 the veteran testified at a hearing at the RO 
before the undersigned Acting Veterans Law Judge.  He 
testified he injured his right knee when he fell while going 
up a mountain in Vietnam, but he did not receive treatment at 
that time.  He testified he was out in the field and there as 
no medical station.  He claimed he was coming back from a 
mission when this happened, and that he just rested for a day 
and then went back out on another mission.

On VA orthopedic examination in January 2007, the veteran 
reported he twisted his right knee in Vietnam, but denied 
seeking any treatment while in service.  It was noted that he 
had been diagnosed by VA with patellofemoral syndrome and 
Osgood-Schlatter's residuals of both knees.  X-rays were 
noted to be negative for degenerative joint disease.  There 
were no records between 1970 and 2002.  The diagnosis was 
right knee patellofemoral syndrome and bilateral Osgood 
Schlatter's, which the examiner noted to be "unlikely to be 
active or causing symptoms and reported to predate entrance 
to military service."  The examiner also noted that the 
veteran's Osgood-Schlatter's syndrome was a disease of 
adolescence which often left hypertrophy of the tibial 
tubercle but did not cause active symptoms after closing of 
the epiphysis which occurred late in adolescence.  The 
examiner opined that it was less likely as not that the 
veteran's current right knee condition was caused by or the 
result of service.  The examiner explained that there was 
documentation that the veteran was treated for a non-specific 
knee condition by a doctor, while still on active duty and 
waiting for discharge, but there was no supporting evidence 
of an ongoing knee condition between discharge and 2002.

STRs are negative for any complaint of or finding of a right 
knee disorder.  There is, however, a private treatment record 
dated in April 1970 (while the veteran was still on active 
duty) showing right knee complaints, but an x-ray of the 
right knee was normal.  However, his June 1970 separation 
examination indicated a normal clinical evaluation of the 
right knee, and the veteran specifically denied right knee 
problems at that time.  The January 2007 VA examination 
showed that the veteran has a current right knee disability 
diagnosed as right patellar femoral syndrome.  

Thus, what is missing from the record is competent medical 
evidence showing that the veteran's current right knee 
disability is related to service.  A VA medical examination 
and opinion was sought on that specific issue.  In January 
2007, a VA examiner issued an opinion that, albeit awkward in 
its wording, is clear that the veteran's current right knee 
disability was not incurred during active service.  In 
addition, the VA examiner clearly explained the rationale 
supporting the opinion.  There is no competent evidence to 
the contrary.

The examiner's opinion also makes it clear that the veteran 
demonstrates x-ray evidence of Osgood Schlatter's disease 
which, by the examiner's definition, clearly and unmistakably 
pre-existed service.  As such, the presumption of soundness 
would apply.  See 38 U.S.C.A. § 1111.  Furthermore, the 
examiner stated that such disorder does not cause active 
symptoms upon resolution, as in this case.  Thus, to the 
extent that the past history of Osgood-Schlatter's disease 
has any bearing on this case, the evidence of record clearly 
and unmistakably establishes that such disorder was not 
aggravated during service.

Full consideration has been given to the veteran's own 
assertions that he has a right knee disability related to 
service.  However, the veteran is a layperson, and, as such, 
he has no competence to render a medical opinion on diagnosis 
or etiology of a condition.  See Espiritu v. Derwinski, 
supra.  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  Jandreau, supra; Buchanan, supra.  Here, 
the veteran is certainly competent to report his knee 
problems and symptoms, and the VA examiner in 2007 
acknowledged and accepted the veteran report of in-service 
symptoms and injury.  Thus, there has been no need to resort 
to the provisions of 38 U.S.C.A. § 1154(b) to establish in 
service symptoms or injury.

However, the Board finds no basis for concluding that a lay 
person would be capable of discerning the etiology of right 
knee problems and symptoms, in the absence of specialized 
training.  The veteran has not established any specialized 
training for such qualifications.

Based upon the foregoing and the lack of competent medical 
evidence of a nexus between the veteran's right knee 
disability and service, the Board concludes that veteran is 
not entitled to service connection for a right knee disorder.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for a right knee disability must be 
denied.  38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

In this case, a pre-adjudicatory RO letter in February 2001 
informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  With respect to the dispositive 
issue on appeal (lack of nexus evidence), this letter 
specifically advised the veteran of the need to establish a 
current disability related to service.  

A post-adjudicatory RO letter in October 2005 again advised 
the veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  He was specifically advised of the need to 
establish "a relationship between your current disability 
and any injury, disease, or event in military service.  
Medical records or medical opinions usually show this 
relationship."  He was further advised to send in all 
evidence in his possession which he deemed pertinent to the 
claim.

With the exception for lack of notice regarding the 
downstream elements of establishing a disability rating and 
effective date of award, the Board finds that the above-
mentioned letters fully satisfied the VCAA notice 
requirements.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Any timing deficiencies with respect to this notice were 
cured with readjudication of the claim in a January 2008 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  As 
the claim remains denied, the downstream issues of assigning 
a disability rating and effective date of award are not 
implicated.

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
the veteran's VA treatment records and conducted VA 
examinations for the veteran.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  




ORDER

Service connection for a right knee disorder is denied.


REMAND

The Board regrets any further delay in adjudicating the claim 
of service connection for gastroenteritis, but finds that the 
RO's grant of service connection for PTSD has raised an 
additional issue which must be addressed before a decision is 
reached on the merits.

As noted by the Board in its August 2005 remand, the veteran 
has raised a claim of service connection for chronic 
gastroenteritis as secondary to PTSD.  Now that PTSD has been 
granted, the veteran has a viable secondary service 
connection theory to pursue.  To date, the RO has neither 
apprised the veteran of the evidentiary requirements for 
establishing secondary service connection nor adjudicated 
this alternate theory of service connection.  Accordingly, 
the Board must remand this issue on due process grounds.  See 
Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (a 
service connection claim includes all theories under which 
service connection may be granted).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran corrective VCAA 
notice on his claim of service connection 
for chronic gastroenteritis claimed as 
secondary to service connected PTSD.  This 
notice should advise the veteran of the 
evidentiary requirements under 38 C.F.R. 
§ 3.310.

2.  Obtain the veteran's clinical records 
of treatment at the Lexington, Kentucky VA 
Medical Center since October 2005.

3.  Thereafter, readjudicate the claim of 
entitlement to service connection for 
chronic gastroenteritis, including as 
secondary to the service-connected PTSD.  
If the claim remains denied, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
an appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


